                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

ADAM HILL                                                                   PLAINTIFF
ADC #601559

v.                         CASE NO. 1:18-CV-00048 BSM

STEPHEN WILLIAMS, et al.                                                  DEFENDANTS

                                        ORDER

       United States Magistrate Judge Patricia S. Harris’s partial recommended disposition

[Doc. No. 151] is adopted and plaintiff Adam Hill’s motion for summary judgment [Doc. No.

142] is denied.

       IT IS SO ORDERED this 31st day of January 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
